             Case 1:01-cr-00245-KMW Document 358 Filed 03/11/19 Page 1 of 5
                                                                             USDSSDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
-------------------------------------------------------X                     DOC#: _ _ _ _ _ __
DAVID RANKINS,                                                               DATE FILED:         3 / tt   (! 1
                                     Petitioner,
                    -against-                                               9-CV-2181 (KMW)
                                                                             1-CR-245 (KMW)
UNITED STA TES OF AMERICA,
                                                                        OPINION AND ORDER
                                     Respondent.
-------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

           Petitioner in this action, David Rankins ("Rankins"), moves for reconsideration of this

Court's denial of his petition for a writ of habeas corpus, filed pursuant to 28 U.S.C. § 2255 .

(ECF No. 19.) 1 In his motion for reconsideration, Rankins contends that the Court erroneously

determined that the arguments raised in his § 2255 petition were procedurally barred and, in

evaluating his arguments on the merits, applied the wrong standard. Otherwise, Rankins raises

essentially the same issues and arguments the Court considered in denying his § 2255 petition.

           For the reasons discussed below, the Court DENIES Rankins' motion for reconsideration.

                                                 BACKGROUND

I.         Factual Background

           The Court assumes the parties' familiarity with the facts of this case, which are described

in the Court' s Opinion and Order denying Rankins ' § 2255 petition. (See ECF No. 18, at 1-4.)

Briefly, Rankins was charged, along with other defendants, with engaging in a racketeering

enterprise involving fraudulent real estate transactions. (Id. at 1.) Rankins' role in the fraudulent




1   All ECF citlltiom rMer to the civil docket, ftankim v. Unil~d orarrs, 1:O'J ,cv-oz151-KMW.
                                                           1
          Case 1:01-cr-00245-KMW Document 358 Filed 03/11/19 Page 2 of 5



scheme was that of a straw purchaser for two real estate properties. In connection with these

straw purchases, Rankins falsified loan applications. (Id. at 2-3.)

II.     Procedural Background

        After a seven-week trial, the jury convicted Rankins, finding that he acted as a straw

purchaser of the two properties. (Id. at 4.) Rankins was ultimately sentenced to fifteen months'

imprisonment and one year of supervised release. (Id. at 5.) After serving his sentence, Rankins

was released from prison on or about May 2, 2008. (Id.) His one-year term of supervised

release expired on or about May 2, 2009. (Id.)

        On March 9, 2009, during the period of his supervised release, Rankins filed his initial §

2255 petition, asking the Court to vacate, set aside, or correct his sentence. (Id. at 1.) Rankins

argued that the Government (1) committed prosecutorial misconduct by presenting false

evidence at trial, and (2) failed to provide exculpatory and impeachment information as required

under Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and

Federal Rule of Criminal Procedure 16. (Id.)

        In an Opinion and Order issued on March 12, 2013, the Court rejected Rankins'

arguments and denied his§ 2255 petition. (Id. at 15.) The Court did not issue a certificate of

appealability because Rankins failed to make substantial showing of the denial of a constitutional

right. (Id.)

        On March 26, 2013, Rankins filed the present motion for reconsideration. (ECF No. 19.)

Throughout his motion, Rankins raises numerous issues and arguments that the Court already

considered and rejected in its denial of his § 2255 petition. Apart from his recycled claims,

Rankins contends that the Court "omitted controlling decisions that would permit a court to

review previous adjudicated claims upon being presented with new evidence that was not



                                                  2
         Case 1:01-cr-00245-KMW Document 358 Filed 03/11/19 Page 3 of 5



considered in the original review of the claims." (Id. at 2-6.) Rankins also suggests that the

Court did not apply the standard announced in United States v. Mahaffy, 693 F.3d 113 (2d Cir.

2012). (Id. at 6-11.)

                                          DISCUSSION

I.     Legal Standard

       "A motion for relief from judgment is generally not favored and is properly granted only

upon a showing of exceptional circumstances." United States v. Int 'l Bhd. a/Teamsters, 247

F.3d 370, 391 (2d Cir. 2001). "Reconsideration is not a substitute for appeal and should only be

granted to correct clear error, prevent manifest injustice, or to account for new evidence or a

change in controlling law that might reasonably be expected to alter the court's

decision." Gonzalez v. United States, No. 10 CR 238, 2014 WL 1725738, at* 1 (S.D.N.Y. Apr.

30, 2014) (Keenan, J.) (citing See Beras v. United States, No. 05 Civ. 2678, 2013 WL 2420748,

at* 1 (S.D.N.Y. June 4, 2013) (Scheindlin, J.)).

       Because Rankins is proceeding prose, his submissions will be "liberally construed in his

favor," Simmons v. Abruzzo, 49 F.3d 83 , 87 (2d Cir. 1995), and will be read "to raise the

strongest arguments they suggest," Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001)

(quoting Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

II.    Rankins' reconsideration arguments

       Rankins' motion for reconsideration identifies no clear error and cites no change in

controlling law or new evidence overlooked by the Court that might reasonably be expected to

alter the denial of his§ 2255 petition. Although most of the arguments Rankins raises in the

present motion simply rehash arguments raised in his original § 2255 petition- and the Court

declines to address them again-two arguments warrant discussion.



                                                   3
          Case 1:01-cr-00245-KMW Document 358 Filed 03/11/19 Page 4 of 5



       A.      Procedural bar

       Rankins dedicates a large portion of his motion to contesting the Court's determination

that his claims are procedurally barred. (See ECF No. 19, at 2-6.) But even assuming this

determination were incorrect, Rankins would not be entitled to relief. This is so because,

notwithstanding the procedural bar, the Court went on to reject Rankins' arguments on the

merits. (See ECF No. 18, at 8 ("Even considering Petitioner's arguments on the merits, however,

the Court finds that no prosecutorial misconduct occurred."); id. at 8-10 (considering and

rejecting the merits of Rankins' prosecutorial misconduct claims); id. at 11 ("Although much of

Petitioner's claim [that the Government failed to produce certain exculpatory and impeachment

information] is procedurally barred, even considering these contentions on their merits, the Court

finds that the evidence does not support Petitioner's claim."); id. at 11-15 (considering and

rejecting the merits of Rankins' failure-to-disclose claims).) Therefore, even if Rankins were

correct that his claims were not procedurally barred, this does not entitle him to relief.

       B.      United States v. Mahaffy

       In an attempt to point to controlling law the Court overlooked, Rankins cites to Mahaffy,

693 F .3d 113. In Mahaffy, the Second Circuit held that "[w ]here suppressed evidence is

inculpatory as well as exculpatory, and 'its exculpatory character harmonize[s] with the theory of

the defense case,' a Brady violation has occurred." Id. at 130 (quoting United States v. Triumph

Capital Grp., 544 F.3d 149, 164 (2d Cir. 2008)) (alteration in Mahaffy). Seizing on this

instruction, Rankins repeatedly insists that the "newly discovered evidence" he presented to the

Court in his § 2255 petition "harmonizes" with the theory of his defense. Because the Court

apparently overlooked this harmony, Rankins argues that the Court improperly applied Mahaffy.




                                                  4
             Case 1:01-cr-00245-KMW Document 358 Filed 03/11/19 Page 5 of 5



          Rankins is incorrect. Although Mahaffy does direct courts to consider whether

suppressed evidence harmonizes with the theory of the defense, the evidence in question must

still be in some way exculpatory. See id. ("[w]here suppressed evidence is inculpatory as well

as exculpatory, and 'its exculpatory character harmonize[s] with the theory of the defense case,'

a Brady violation has occurred."(emphasis added)). In his§ 2255 petition, Rankins failed to

explain how the non-disclosed evidence he identified-almost all of which was unrelated to the

fraudulent scheme in his own case-was exculpatory. Indeed, the Court rejected Rankins'

argument on this basis. (See ECF No. 18, at 12-13.)2 Rankins is therefore not entitled to relief.

                                                 CONCLUSION

             For the foregoing reasons, Rankins' motion for reconsideration is DENIED. A

certificate of appealability will not issue because Rankins has not made a substantial showing of

the denial ofa constitutional right. See 28 U.S.C. § 2253(c)(2).

          SO ORDERED.

 Dated: New York, New York
        March 11, 2019                                               I ~ -»1- . Wr--aJ
                                                                          KIMBA M. WOOD
                                                                       United States District Judge




2   The Court also held that Rankins did not demonstrate that the Government actually suppressed the evidence in
quegtion or thllt llny prejudice ensued. (See nC.r No. 18, at 15.)
                                                           5
